Citation Nr: 1336748	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  05-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a left hand fracture. 

3.  Entitlement to service connection for eczema, rosacea, and seborrheic dermatitis. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder. 

5.  Entitlement to service connection for a skin disability, to include as due to exposure to water at Camp LeJeune. 

6.  Entitlement to service connection for headaches, to include as due to exposure to water at Camp LeJeune.

7.  Entitlement to service connection for vertigo, to include as due to exposure to water at Camp LeJeune.
8.  Entitlement to service connection for acid reflux, to include as due to exposure to water at Camp LeJeune.

9.  Entitlement to service connection for high cholesterol, to include as due to exposure to water at Camp LeJeune.

10.  Entitlement to service connection for sinusitis, to include as due to exposure to water at Camp LeJeune.

11.  Entitlement to service connection for arthritis, to include as due to exposure to water at Camp LeJeune.

12.  Whether new and material evidence has been submitted, to reopen the claim for service connection for hypertension to include as due to exposure to water at Camp LeJeune. 

13.  Whether new and material evidence has been submitted, to reopen the claim for service connection for diabetes mellitus type II to include as due to exposure to water at Camp LeJeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to July 1976, and from September 2002 to July 2003.  He had additional service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, April 2007, June 2009 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Louisville, Kentucky. 

In October 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO as to the issues of entitlement to service connection for an acquired psychiatric disorder and residuals of a left hand fracture.  A transcript of the hearing is of record. 

The issue on appeal was previously characterized as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for an acquired psychiatric disability to include PTSD. 

The issues of entitlement to service connection for tinnitus, an acquired psychiatric disorder, sleep apnea, residuals of a left hand fracture, and eczema, rosacea, and seborrheic dermatitis were previously remanded by the Board in December 2009.  Since then, service connection for tinnitus was granted and as such, the issue is no longer before the Board.  In regards to the issues of service connection for sleep apnea, and eczema, rosacea, and seborrheic dermatitis, the issues were remanded for the issuance of a statement of the case after the Veteran filed a Notice of Disagreement.  In June 2011, the Veteran perfected his appeal as to these issues and the issues are now before the Board. 

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 VA Form 9, the Veteran appealed the issues of entitlement to service connection for eczema, rosacea and seborrheic dermatitis, and sleep apnea.  He stated that he would like a Travel Board hearing at the RO in Montgomery, Alabama.  The Veteran has not submitted a statement withdrawing his hearing request and a hearing as to these two issues has not been conducted.  The Board further notes that jurisdiction is now with the RO in Louisville, Kentucky.  Accordingly, the Veteran should be scheduled for a Travel Board hearing as to these two issues at the RO in Louisville, Kentucky. 

The record reflects the Veteran had service in the Army National Guard.  In February 2005, the RO requested that all periods of service with the reserves, including active, and inactive or active duty for training be confirmed.  In response, the RO received copies of two DD 214 for two periods of service, the Veteran's initial active duty service from September 1972 to July 1976, and for active service with the reserves from September 2002 to July 2003.  No other periods of service with the reserves were provided or confirmed.  

As the record stands, it is not clear when the Veteran had service with the Army National Guard.  Moreover, private records note the Veteran claimed he injured his left hand while on active service for two weeks in 2003.  As he was released from active service in July 2003 after nearly a year of service, and he referenced a two week period of service it appears that, at a minimum, he may have had additional service after he was activated from 2002 to 2003.  Significantly, the DD-214 for the period of active service from 2002 to 2003 specifically states that it does not account for any periods of annual and/or weekend training the Veteran may have had prior to 2002.  Therefore, all periods of service, to include active duty, inactive duty for training and any drill weekends with the Army reserves must be confirmed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing regarding the issues of entitlement to service connection for eczema, rosacea and seborrheic dermatitis, and sleep apnea.

2.  The RO/AMC must confirm all periods of active duty, inactive duty for training, and active duty for training for the Veteran's service with the Army National Guard.  The dates of service with the Army National Guard must be verified and provided in the record.  All replies should be clearly documented in the record.  For all periods of service confirmed, all available service treatment records must be obtained and associated with the claim file.  

3.  After conducting any additional development deemed necessary, if any of the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


